CCA 37913. Review granted on the following issues:
I. WHETHER THE EVIDENCE WAS LEGALLY INSUFFICIENT TO FIND BEYOND A REASONABLE DOUBT THAT APPELLANT COMMITTED ASSAULT LIKELY TO RESULT IN GRIEVOUS BODILY HARM.
II. WHETHER THE EVIDENCE WAS LEGALLY SUFFICIENT TO FIND BEYOND A REASONABLE DOUBT THAT APPELLANT COMMITTED ADULTERY.
III. WHETHER THE FACIALLY UNREASONABLE DELAY IN POST TRIAL PROCESSING DEPRIVED APPELLANT OF HIS DUE PROCESS RIGHT TO SPEEDY REVIEW PURSUANT TO UNITED STATES V. MORENO, 63 M.J. 129 (C.A.A.F. 2006).
Briefs will be filed under Rule 25.